Exhibit 10.1

GENERAL RELEASE AND SEPARATION AGREEMENT

This General Release and Separation Agreement (hereafter “Agreement”) is entered
into as of April 3, 2009, between Joel Jung (the “Executive”), and Celera
Corporation (the “Company”), effective eight days after the Executive’s
signature (the “Effective Date”), unless he revokes his acceptance as provided
in Section 4(c), below.

WHEREAS, the Executive was the Chief Financial Officer of the Company, and the
Executive tendered his resignation, and the Company accepted such resignation
effective as of April 3, 2009 (the “Resignation Date”); and

WHEREAS, the Company and the Executive now wish to document the termination of
their employment relationship and fully and finally to resolve all matters
between them;

THEREFORE, in exchange for the good and valuable consideration set forth herein,
the adequacy of which is specifically acknowledged, the Executive and the
Company hereby agree as follows:

1. Resignation of Employment. As of the Resignation Date, the Executive hereby
confirms his resignation of all positions that the Executive held as an officer
of the Company and all subsidiaries of the Company, and all positions that the
Executive held on the boards of directors of any of the Company’s subsidiaries,
and the Company confirms its acceptance of such resignations, effective as of
the Resignation Date.

2. Payment of Accrued Wages and Expenses. The Executive acknowledges payment of
an amount equal to all accrued wages through the Resignation Date, including
accrued vacation, less applicable withholding, and further acknowledges that he
has been reimbursed for all expenses incurred by him on behalf of the Company.
The Executive acknowledges and agrees that he shall not be eligible for a bonus
for the fiscal year ending December 26, 2009.

3. Separation Benefits. The Company shall provide the Executive with the
following separation benefits set forth in this Section 3, provided that the
Executive executes (and does not revoke) this Agreement within thirty (30) days
following the Resignation Date.

(a) Severance Payment. The Company shall pay the Executive a lump sum amount
equal to nine (9) months of his current base salary (as in effect immediately
prior to the Resignation Date) as soon as practicable following the Effective
Date (and no later than its first regularly scheduled payroll date following the
Effective Date).

(b) Continued Benefits. In addition, in the event that the Executive elects to
continue health and dental benefits pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company will make the
COBRA premium payments (for Executive and his eligible dependents) for a period
of nine months following the Effective Date (or until the Executive becomes
eligible to participate in another employer health plan, if earlier). The
Executive shall promptly inform the Company of his acceptance of other
employment.

 

1



--------------------------------------------------------------------------------

(c) Equity Awards; Additional Payment. The Executive acknowledges that no
acceleration of vesting of any options to purchase shares of the Company’s
common stock or any other compensatory awards with respect to the Company’s
securities shall occur as a result of his resignation, and such awards shall
continue to be subject to the terms and conditions of the applicable plan and
agreement evidencing such award. In recognition of the estimated value of the
Executive’s equity-based awards which would have vested during the nine-month
period following the Resignation Date, the Company agrees to pay the Executive a
lump sum amount of One Hundred Thousand Dollars ($100,000) as soon as
practicable following the Effective Date (and no later than its first regularly
scheduled payroll date following the Effective Date).

(d) Outplacement Services. The Executive will be eligible to receive
outplacement assistance, at the Company’s expense, for a period of twelve
(12) months following the Resignation Date; the type of assistance shall be
determined by the Company.

4. General Release of Claims by the Executive.

(a) The Executive, on behalf of himself and his executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and employee benefit plans in which the Executive is or has been a participant
by virtue of his employment with the Company, from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which the Executive has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or on or prior to the Resignation Date, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever the Executive’s employment by the Company or the separation
thereof, and any and all claims arising under federal, state, or local laws
relating to employment, including without limitation claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, or liability in tort, claims of any kind that may be brought in any
court or administrative agency, any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act (the “ADEA”), the
Americans with Disabilities Act, the Older Workers Benefit Protection Act, the
Fair Labor Standards Act, the Employee Retirement Income Security Act, the
Family and Medical Leave Act, and similar state or local statutes, ordinances,
and regulations.

 

2



--------------------------------------------------------------------------------

Notwithstanding the generality of the foregoing, the Executive does not release
the following claims and rights:

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

(ii) Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iii) Claims to any benefit entitlements vested as the date of separation of
employment, pursuant to written terms of any Company employee benefit plan;

(iv) The Executive’s right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided, however, that the
Executive does release his right to secure any damages for alleged
discriminatory treatment; and

(v) The Executive’s right, if any, to indemnification from the Company under
California Labor Code Section 2802.

(b) THE EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED OF AND IS FAMILIAR WITH
THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

BEING AWARE OF SAID CODE SECTION, THE EXECUTIVE HEREBY EXPRESSLY WAIVES ANY
RIGHTS HE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

(c) In accordance with the Older Workers Benefit Protection Act of 1990, the
Executive acknowledges that he is aware of the following:

(i) This section, and this Agreement, are written in a manner calculated to be
understood by the Executive.

(ii) The waiver and release of claims under the ADEA contained in this Agreement
does not cover rights or claims that may arise after the date on which the
Executive signs this Agreement.

(iii) This Agreement provides for consideration in addition to anything of value
to which the Executive is already entitled.

 

3



--------------------------------------------------------------------------------

(iv) The Executive has been advised to consult an attorney before signing this
Agreement.

(v) The Executive has been granted twenty-one (21) days after he is presented
with this Agreement to decide whether or not to sign this Agreement. If the
Executive executes this Agreement prior to the expiration of such period, he
does so voluntarily and after having had the opportunity to consult with an
attorney, and hereby waives the remainder of the twenty-one (21) day period.

(vi) The Executive has the right to revoke this general release within seven
(7) days of signing this Agreement. In the event this general release is
revoked, this Agreement will be null and void in its entirety, and the Executive
will not receive the separation benefits set forth in Section 3 of this
Agreement.

If the Executive wishes to revoke this agreement, he must deliver written notice
stating that intent to revoke to the Company (as provided in Section 12 below)
on or before 5:00 p.m. on the seventh (7th) day after the date on which the
Executive signs this Agreement.

5. Nondisparagement. The Executive agrees that neither he nor anyone acting by,
through, under or in concert with him shall disparage or otherwise communicate
negative statements or opinions about the Company, its Board members, officers,
employees or business. The Company agrees that neither its Board members nor
officers shall disparage or otherwise communicate negative statements or
opinions about the Executive.

6. Cooperation. The Executive agrees to give reasonable cooperation, at the
Company’s request, in any pending or future litigation or arbitration brought by
or against the Company and in any investigation the Company may conduct. The
Company shall reimburse the Executive for all expenses reasonably incurred by
him in compliance with this section, in accordance with the Company’s
reimbursement policies.

7. Executive’s Representations and Warranties. The Executive represents and
warrants that:

(a) As set forth above in Section 2, he has been paid all wages owed to him by
the Company, including all accrued, unused vacation, through the date of
termination of his employment;

(b) During the course of the Executive’s employment, he did not sustain any
injuries for which he might be entitled to compensation pursuant to California’s
Workers Compensation law;

(c) The Executive has not made any disparaging comments about the Company, nor
will he do so in the future; and

(d) The Executive has not initiated any adversarial proceedings of any kind
against the Company or against any other person or entity released herein, nor
will he do so in the future, except as specifically allowed by this Agreement.

 

4



--------------------------------------------------------------------------------

8. Confidential Information; Return of Company Property.

(a) The Executive hereby expressly confirms his continuing obligations to the
Company pursuant to the Conflict of Interest and Confidentiality Agreement
executed by the Executive on July 26, 2006 (the “Confidentiality Agreement”).

(b) The Executive shall deliver to the Company within ten (10) business days
after the Resignation Date all originals and copies of correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, or any other documents concerning the Company’s customers,
business plans, marketing strategies, products, processes or business of any
kind and/or which contain proprietary information or trade secrets which are in
the possession or control of the Executive or his agents or representatives.

(c) The Executive shall return to the Company within ten (10) business days
after the Resignation Date all equipment of the Company in his possession or
control; provided however, that the Executive shall be entitled to retain and is
hereby assigned the laptop computer, blackberry and cellular phone provided to
him by the Company in the course of his employment.

9. Taxes.

(a) The Executive understands and agrees that all payments under this Agreement
will be subject to appropriate tax withholding and other deductions, as and to
the extent required by law. To the extent any taxes may be payable by the
Executive for the benefits provided to him by this Agreement beyond those
withheld by the Company, the Executive agrees to pay them himself and to
indemnify and hold the Company and the other entities released herein harmless
for any tax claims or penalties, and associated attorneys’ fees and costs,
resulting from any failure by him to make required payments.

(b) This Agreement shall be administered and interpreted to maximize the
short-term deferral exception to Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), as well as the exemption described in Treasury
Regulation Section 1.409A-1(b)(9)(v)(A) and (C). The Executive shall not,
directly or indirectly, designate the taxable year of a payment made under this
Agreement. Any payment under this Agreement that is paid within the short-term
deferral period (within the meaning of Code Section 409A and Treas. Reg.
§1.409A-1(b)(4)) shall be treated as a short term deferral and not aggregated
with other plans or payments.

(c) In the event that following the date hereof the Company or the Executive
reasonably determines that any compensation or benefits payable under this
Agreement may be subject to Section 409A of the Code, the Company and the
Executive may work together to adopt such amendments to this Agreement or adopt
other policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate, to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.

 

5



--------------------------------------------------------------------------------

(d) To the extent that any reimbursements payable pursuant to this Agreement are
subject to the provisions of Section 409A of the Code, any such reimbursements
payable to the Executive (i) shall be paid to the Executive no later than
December 31 of the year following the year in which the cost was incurred,
(ii) the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and (iii) the Employee’s
right to reimbursement under this Agreement will not be subject to liquidation
or exchange for another benefit.

10. Arbitration. All controversies, claims and disputes arising out of or
relating to this Agreement, including without limitation any alleged violation
of its terms, shall be resolved by final and binding arbitration before a single
neutral arbitrator in Alameda County, California, in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association
(“AAA”). The arbitration shall be commenced by filing a demand for arbitration
with the AAA within fourteen (14) days after the filing party has given notice
of such breach to the other party. The arbitrator shall award the prevailing
party attorneys’ fees and expert fees, if any. Notwithstanding the foregoing, it
is acknowledged that it will be impossible to measure in money the damages that
would be suffered if the parties fail to comply with any of the obligations
imposed on them under Section 8(a) hereof, and that in the event of any such
failure, an aggrieved person will be irreparably damaged and will not have an
adequate remedy at law. Any such person shall, therefore, be entitled to
injunctive relief, including specific performance, to enforce such obligations,
and if any action shall be brought in equity to enforce any of the provisions of
Section 8(a) of this Agreement, none of the parties hereto shall raise the
defense that there is an adequate remedy at law.

11. Choice of Law. This Agreement shall in all respects be governed and
construed in accordance with the laws of the State of California, including all
matters of construction, validity and performance, without regard to conflicts
of law principles.

12. Notices. All notices, demands or other communications regarding this
Agreement shall be in writing and shall be sufficiently given if either
personally delivered or sent by facsimile or overnight courier, addressed as
follows:

(a) If to the Company:

Celera Corporation

1401 Harbor Bay Parkway

Alameda, CA 94502-7070

Attn: Vice President, General Counsel & Secretary

Fax: (510) 749-4301

 

6



--------------------------------------------------------------------------------

(b) If to the Executive:

Joel Jung

[Intentionally Omitted]

13. Severability. Except as otherwise specified below, should any portion of
this Agreement be found void or unenforceable for any reason by a court of
competent jurisdiction, the parties intend that such provision be limited or
modified so as to make it enforceable, and if such provision cannot be modified
to be enforceable, the unenforceable portion shall be deemed severed from the
remaining portions of this Agreement, which shall otherwise remain in full force
and effect. If any portion of this Agreement is so found to be void or
unenforceable for any reason in regard to any one or more persons, entities, or
subject matters, such portion shall remain in full force and effect with respect
to all other persons, entities, and subject matters. This paragraph shall not
operate, however, to sever the Executive’s obligation to provide the binding
release to all entities intended to be released hereunder.

14. Understanding and Authority. The parties understand and agree that all terms
of this Agreement are contractual and are not a mere recital, and represent and
warrant that they are competent to covenant and agree as herein provided.

15. Integration Clause. This Agreement contains the entire agreement of the
parties with regard to the separation of the Executive’s employment, and
supersedes any prior agreements as to that matter. Notwithstanding the
foregoing, the Executive agrees that he shall continue to abide by the terms of
the Confidentiality Agreement. This Agreement may not be changed or modified, in
whole or in part, except by an instrument in writing signed by the Executive and
an authorized officer of the Company.

16. Counterparts. This Agreement may be executed in counterparts with the same
force and effectiveness as though executed in a single document.

The parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all parties.

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing on the dates shown below.

 

EXECUTIVE     CELERA CORPORATION /s/ Joel Jung     By:   /s/ Paul Arata Joel
Jung     Title:   VP Human Resources and Admin Date   4/3/09     Date   April 3,
2009

 

7